DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Napoli on 5/4/22.
The application has been amended as follows: 
Claim 1, line 1, delete “ repeating units derived from”; delete lines 2-5 and insert ----one first monomer which is N-homocysteine-thiolactone methacrylamide and
 one second monomer which is polyvinylpyrrolidone ----.
Claim 7, delete lines 3-8 and insert ---- the amount of one first monomer in the polymer is 1 to 10 mol-% and
 wherein the amount of second monomer in the polymer is 90 to 99 mol-% ----.
Cancel claims 2-6 and 8-15.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the art cited on PTO-1449 disclose or fairly suggest the claimed elected species drawn to the polymer. Macromolecules Vol.23, No. 7, 1990 (cited in the IDS dated 3/2/20 discloses:

    PNG
    media_image1.png
    209
    398
    media_image1.png
    Greyscale


This does not teach or suggest the claimed “ polymer comprising one first monomer which is N-homocysteine-thiolactone methacrylamide and
 one second monomer which is polyvinylpyrrolidone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619